Citation Nr: 1310632	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left arm metal fragment wound.

2.  Entitlement to service connection for torn muscles of the left leg.

3.  Entitlement to service connection for a left total knee replacement.

4.  Entitlement to service connection for a right total knee replacement.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for a shrapnel wound of the left leg.

8.  Entitlement to service connection for a shrapnel wound of the right leg.

9.  Whether new and material evidence to reopen a claim of entitlement to service connection for residuals of a low back injury has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

In March 2013, the Veteran cancelled his Board videoconference hearing.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the electronic claims file does not reveal and records pertinent to the disposition of the issues on appeal.  


FINDING OF FACT

In a March 2013 written statement, prior to the promulgation of a decision, the Veteran informed the Board that he was withdrawing his pending appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012). Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a March 2013 written statement, the Veteran indicated that he wished to withdraw his pending appeal due to being permanently and totally disabled.  In a July 2012 rating decision, a combined 100 percent rating was granted.  Given the Veteran's withdrawal of the issues on appeal, there remain no allegations of errors of fact or law for appellate consideration concerning each of the above-listed claims.  Accordingly, the Board does not have jurisdiction to review the appeal of the claims and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


